                                                                      JS-6
 1

 2

 3

 4

 5

 6

 7                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9 KIMBERLY BAUTISTA, individually Case No.: 8:18-cv-02256-DOC-DCM
     and on behalf of all other similarly      Hon. District Judge David O. Carter
10 situated individuals,                       Hon. Magistrate Judge Douglas F.
                                               McCormick
11                   Plaintiff,
                                               ORDER OF DISMISSAL [25]
12           v.
13
   SOUTH COUNTY ORTHOPEDIC
14 SPECIALISTS,

15                  Defendant.
16

17         This matter having come before the Court pursuant to the stipulation of the
18 parties, by and through their counsel, and the Court being fully advised in the
19 premises;

20         IT IS HEREBY ORDERED that the putative collective and class allegations
21 asserted in the above-referenced action be and hereby are dismissed without

22 prejudice; and

23         IT IS HEREBY ORDERED that the individual claims of the Plaintiffs are
24 hereby dismissed with prejudice.

25         IT IS SO ORDERED.
26

27 Dated:
             May 9, 2019
                                            DAVID O. CARTER
28
                                            UNITED STATES DISTRICT JUDGE
